Per Curiam. Petitioner Rickey Lee Dillard tendered to this this court a petition for writ of mandamus, or in the alternative, for writ of prohibition contending that the Honorable Tom Keith, Circuit Judge, had failed to act within a reasonable time on a motion for speedy trial filed in the Circuit Court of Benton County. He subsequently filed the instant motion seeking to file the mandamus action without the certified record required by our clerk to file such a petition.  The motion is denied. Our Rule 6-1 (a) provides that in cases in which the jurisdiction of the court is in fact appellate although in form original, such as petitions for writs of prohibition, certiorari, or mandamus, the pleadings with certified exhibits from the trial court are treated as the record. Jackson v. Tucker, 325 Ark. 318, 927 S.W.2d 336 (1996). Without this certified record, there is no basis on which this court can assume jurisdiction of the matter. As a result, the motion for rule on clerk to file the mandamus petition without a record is dismissed. Motion for rule on clerk dismissed.